                                                      Notice Recipients
District/Off: 0970−2                             User: radickem                       Date Created: 4/2/2020
Case: 2:20−bk−01582−DPC                          Form ID: 309A                        Total: 58


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          ANTHONY R. MARTINEZ                  2017 E. ESCUDA RD.            PHOENIX, AZ 85024
jdb         CANDACE M. MARTINEZ                  2017 E. ESCUDA RD.            PHOENIX, AZ 85024
tr          RUSSELL BROWN               CHAPTER 13 TRUSTEE                SUITE 800         3838 NORTH CENTRAL
            AVENUE           PHOENIX, AZ 85012−1965
cr          PRA Receivables Management, LLC               PO Box 41021         Norfolk, VA 23541
cr          Prestige Financial Services        Ball Santin & McLeran PLC           2999 N. 44th St., Ste 500       Phoenix, AZ
            85018
tr          BRIAN J. MULLEN              PO BOX 32247           PHOENIX, AZ 85064
aty         CARLENE M. SIMMONS                 Simmons & Greene, P.C.           2432 W. Peoria Ave.         Suite
            1284        Phoenix, AZ 85029
aty         JAMES B. BALL            BALL, SANTIN & MCLERAN, PLC                   2999 N. 44TH ST., Suite 500         PHOENIX,
            AZ 85018
smg         AZ DEPARTMENT OF REVENUE                     BANKRUPTCY & LITIGATION                  1600 W. MONROE, 7TH
            FL.       PHOENIX, AZ 85007−2650
15966583 ARIZONA DEPARTMENT OF REVENUE                           c/o Tax, Bankruptcy and Coll         2005 N Central Ave, Suite
            100        Phoenix, AZ 85004−1592
15957104 Arizona Department of Revenue               P.O. Box 29070        Phoenix AZ 85038
15995118 CAPITAL ONE, N.A.                C/O BECKET AND LEE LLP                PO BOX 3001           MALVERN PA
            19355−0701
15995119 CAPITAL ONE, N.A.                C/O BECKET AND LEE LLP                PO BOX 3001           MALVERN PA
            19355−0701
15957105 Capital One           Attn: Bankruptcy         PO Box 30285          Salt Lake City UT 84130
15986494 Capital One Bank (USA), N.A.               by American InfoSource as agent        PO Box 71083           Charlotte, NC
            28272−1083
15957106 Chase Card Services            Attn: Bankruptcy         PO Box 15298          Wilmington DE 19850
15957107 Cibola          114 McBride Rd. B            Grants NM 87020
15957108 Citibank          Citicorp Credit Srvs/Centralized BK Dept          PO Box 790034           St Louis MO 63179
15957109 Comenity Bank/Torrid              Attn: Bankruptcy        PO Box 182125          Columbus OH 43218
15957111 Comenity Bank/Victoria Secret              Attn: Bankruptcy        PO Box 182125          Columbus OH 43218
15957110 Comenity Bank/trwrdsv              Attn: Bankruptcy         PO Box 182273         Columbus OH 43218
15957112 Comenity Bkl/Ulta            Attn: Bankruptcy Dept          PO Box 182125          Columbus OH 43218
15957113 Comenitybank/Hot Topic               Attn: Bankruptcy Dept        PO Box 182125          Columbus OH 43218
15957114 Comenitycapital/smlegn             Attn: Bankruptcy Dept         PO Box 182125          Columbus OH 43218
15957115 Credit One Bank            Attn: Bankruptcy Department           PO Box 98873         Las Vegas NV 89193
15957116 Department Store National Bank/Macy's               Attn: Bankruptcy        9111 Duke Boulevard          Mason OH
            45040
15957117 Diamond Resorts Financial Services              Attn: Bankruptcy        10600 W Charleston Blvd          Las Vegas NV
            89135
15957118 First Premier Bank           Attn: Bankruptcy          PO Box 5524         Sioux Falls SD 57117
15957119 Flagship Credit Acceptance, LLC              P.O. Box 1419        Chadds Ford PA 19317
15957120 Freedom Plus            Attn: Bankruptcy          PO Box 2340        Phoenix AZ 85002
15957121 Genesis BC/Celtic Bank             Attn: Bankruptcy         PO Box 4477         Beaverton OR 97076
15957122 Honor Health           PO Box 845633            Los Angeles CA 90084
15957123 Hugh Casiano            c/o Randazza Legal Group, PLLC            2764 Lake Sahara Drive, Suite 109         Las Vegas NV
            89117
15957124 Internal Revenue Service            P.O. Box 7346         Philadelphia PA 19101−7346
15957125 Kenneth, Eisen & Associates, LTD (KEA)                Attn: Bankruptcy        PO Box 7370          Phoenix AZ
            85011
15957126 Kia Motors Finance            PO Box 20825           Fountain Valley CA 92728
16009347 LVNV Funding, LLC                Resurgent Capital Services        PO Box 10587         Greenville, SC 29603−0587
15957127 Makwa Finance             PO MBox 343            Lac Du Flambeau WI 54538
15957153 PRA Receivables Management, LLC                  PO Box 41021         Norfolk, VA 23541
15968784 PRESTIGE FINANCIAL SERVICES                       PO BOX 26707          PRESTIGE FINANCIAL SERVICES                  SALT
            LAKE CITY, UT 84126−8412
15957128 Pinnacle Finance           9907 E Bell Rd #140          Scottsdale AZ 85260
15981074 Portfolio Recovery Associates, LLC              POB 12914         Norfolk VA 23541
15969050 Prestige Financial Services           Ball Santin & McLeran PLC           2999 N. 44th St., Ste 500       Phoenix, AZ
            85018
15957129 Prestige Financial Svc           Attn: Bankruptcy         351 W Opportunity Way          Draper UT 84020
15957130 Presto Loan Centers            P.o. Box 35664         Phoenix AZ 85069
16004104 Quantum3 Group LLC as agent for               Genesis FS Card Services Inc        PO Box 788          Kirkland, WA
            98083−0788
15957131 Security Finance           Attn: Bankruptcy         PO Box 1893          Spartanburg SC 29304
15957132 Sulai Pili−Samante           2017 E. Escuda Rd.          Phoenix AZ 85024
15957133 Synchrony Bank/Amazon                Attn: Bankruptcy        PO Box 965060          Orlando FL 32896
15957134 Synchrony Bank/Care Credit              Attn: Bankruptcy Dept         PO Box 965060          Orlando FL 32896
15957135 Synchrony Bank/Sams               Attn: Bankruptcy        PO Box 965060          Orlando FL 32896
15957136 Target          c/o Financial & Retail Srvs         Mailstop BT POB 9475          Minneapolis MN 55440
15957139 US Dept. of Education             Attn: Bankruptcy        PO Box 7860          Madison WI 53707
     Case 2:20-bk-01582-DPC Doc 28-1 Filed 04/02/20 Entered 04/02/20 14:12:17                                                  Desc
                    Ch 7 First Mtg I/J No POC: Notice Recipients Page 1 of 2
15957137   United Auto Credit      PO Box 163049         Fort Worth TX 76161
15985282   United Auto Credit Corporation      P.O. Box 163049        Fort Worth, TX 76161
15957138   United Consumer Financial Services      Attn: Bankruptcy        865 Bassett Rd.     Westlake OH 44145
15957140   Vantage West Credit Union       Attn: Bankruptcy        PO Box 15115        Tucson AZ 85708
15957141   Verizon Wireless      500 Technology Dr.        Suite 500       Weldon Springs MO 63304
                                                                                                            TOTAL: 58




    Case 2:20-bk-01582-DPC Doc 28-1 Filed 04/02/20 Entered 04/02/20 14:12:17                                       Desc
                   Ch 7 First Mtg I/J No POC: Notice Recipients Page 2 of 2
